Citation Nr: 1113091	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial disability rating higher than 10 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to November 1975.

This appeal to the Board of Veterans' Appeals (Board) is from December 2003 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In light of the need for another medical examination to reassess the severity of the DDD of the Veteran's lumbar spine, the Board is remanding this claim for a higher rating for this disability to the RO via the Appeals Management Center (AMC).  However, the Board is going ahead and deciding his claim for service connection for asthma.


FINDING OF FACT

Although the Veteran has a current diagnosis of asthma, as well as credible evidence of respiratory complaints during his military service, the most probative (competent and credible) medical and other evidence of record indicates his asthma did not originate during his military service and is unrelated to his service.


CONCLUSION OF LAW

The Veteran's asthma was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim -such as in a statement of the case (SOC) or supplemental statement of the case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2005, prior to the initial adjudication of his claim in January 2006, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  More recent letters dated in March 2006, April 2006, and January 2007 complied with Dingess, as they also apprised him of the downstream disability rating and effective date elements of his claim.  Further, the RO since has readjudicated the claim in the SOC issued in June 2007, so has reconsidered the claim since providing all necessary VCAA notice.  The timing defect in the provision of those additional notices therefore has been rectified ("cured").  See again Mayfield IV and Prickett, supra.

Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Sanders, he, not VA, has this burden of showing why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA treatment records.  He also had a VA compensation examination in December 2005, including for an opinion concerning whether his asthma is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

He also submitted additional evidence immediately after the issuance of the June 2007 SOC.  The RO notified him this additional evidence was not pertinent to his claim, however, and therefore that it did not need to be addressed in an SSOC.  38 C.F.R. §§ 19.31, 19.37.  In regard to the claim of service connection for asthma, the Board agrees.  These records, for the most part, are duplicate VA outpatient records dated between 2003 and 2007.  The only records specifically pertaining to this claim are those reflecting medication was prescribed for treatment of his respiratory disorder and associated symptoms.  But, as explained below, the Board concedes there are current diagnoses of asthma; therefore, a record showing he has received prescriptions for medication for treatment of this disorder does not address the more determinative issue of this disorder's etiology in terms of whether it is attributable to his military service.  Cf. Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to the issue of service connection).


And although the Board has an obligation to provide adequate reasons and bases supporting this decision concerning this claim, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim and what the evidence in the claims file shows, or fails to show, with respect to this claim.

II.  General Statutes and Regulations Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


III.  Whether Service Connection is Warranted for Asthma

Considering the first element of the Shedden analysis, evidence of current disability, an October 2004 VA outpatient report shows the Veteran was seen for a follow-up examination regarding his respiratory impairment.  He reported that his breathing had become worse.  He added that he also had noticed similar symptoms during his military service.  Eventually, asthma was diagnosed.

Also of record is an August 2005 private pulmonary function test (PFT) report confirming the diagnostic results were consistent with asthma.

So there is no disputing the Veteran has asthma.  That is to say, he has at least established he has this claimed condition.  If he did not have this proof, there necessarily could not be a valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, the question then becomes whether his asthma is attributable to his military service or originated during his service to warrant service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding what occurred in service, the second Shedden consideration, the report of the Veteran's December 1973 military entrance examination shows he indicated a history of hay fever.  But he specifically denied a history of asthma or shortness of breath.  He began serving on active duty that same month.  He subsequently received treatment for upper respiratory infection (URI) on occasions during service.  In July 1975, he complained of shortness of breath.  The diagnosis was URI.  In November 1975, he reported that the previous evening, he had experienced episodes of shortness of breath that had lasted for 6 hours.  He also reported a previous history of asthma, but the examiner noted this was undocumented.  The Veteran indicated that he had no then recent history of URI.  The examiner indicated the Veteran smoked a half-package of cigarettes a day.  On physical examination, there were no wheezes or rhonchi.  It was also noted that there was suspected drug abuse (hashish).

Given that he had experienced respiratory-related symptoms during service and during the many years since service had received a diagnosis of asthma, the RO scheduled a VA compensation examination for a medical nexus opinion concerning whether the current asthma is related to the symptoms and diagnosis in service.

The Veteran had this VA compensation examination in December 2005.  He reiterated that he initially had experienced problems with shortness of breath during his military service.  He believed that his condition was exacerbated by the cold-weather conditions he had experienced in service.  Those conditions he believed had led to his current shortness of breath that was exacerbated by physical exertion and cold weather.  He used an Albuterol inhaler 3-5 times daily.  He denied any hospitalizations, nebulizer use, oxygen use, or more aggressive treatment or medication.  He acknowledged smoking 2 cigarettes daily, but in the past he had smoked more, up to a package a day.  He denied any known history of allergies.  After examination, the evaluating physician, Dr. M. M., noted the Veteran's treatment during service for upper respiratory problems (URI) - specifically in July and November 1975.  However, this VA examiner ultimately concluded that it was less likely than not the Veteran's asthma began during or was exacerbated by his military service.  In discussing the reason or rationale for this conclusion, this examiner considered especially significant that there were no noted wheezes or rhonchi when the Veteran was treated during service, presumably such as would have suggested asthma.

So although there is no disputing the Veteran has asthma, and that he experienced respiratory-related symptoms while in service, this VA examiner has disassociated the current asthma from the Veteran's service - including especially from the specific symptoms and impairment he had in service.  Hence, there is not the required linkage of this current asthma to his service to support service connection.

The Veteran is competent, even as a layman, to proclaim for example having experienced shortness of breath since service, like he did while in service.  But as is apparent from the medical and other evidence in the file, there may be several reasons for his shortness of breath, so not just because of asthma.

In reviewing his post-service history, there are no medical records reflecting complaints, diagnosis or findings related to asthma until 2005, so for some 30 years (three decades) after the Veteran's military service ended.  He submitted lay statements from his mother and sisters who, in essence, indicated that he had suffered from shortness of breath since his discharge from service.  Moreover, he submitted an August 2006 statement from his substance-abuse counselor.  She noted that he had reported receiving medical treatment for shortness of breath during his military service.  She added that he had struggled with alcohol and cocaine addictions from approximately 1974 through 2003.  He had neglected his health as well as other aspects of his life.  He had sought treatment in recent years due to his sobriety.  So it appears that she is suggesting that this is the reason that there is no documentation of his condition for so long after service.

The mere fact that there is no documentation of this condition for so long after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Court addressed lay evidence as potentially competent to support the presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Court in Buchanan went on to also note, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So while it is true the Veteran is competent to say he has experienced shortness of breath since service, like he did in service, and although his lay testimony concerning this also is credible, this is not in turn tantamount to concluding he has consequent asthma, especially where, as here, the VA compensation examiner charged with making this important determination has rather definitively concluded otherwise.  See, e.g., Washington v. Nicholson, 19 Vet. App. 363 (2005).

In September 2006, apparently in trying to rebut the December 2005 VA examiner's unfavorable opinion, the Veteran submitted a supporting statement from another VA physician, J. W. B., M.D.  This commenting physician stated that the in-service November 1975 progress note had been reviewed.  He then indicated that it was likely as not that the Veteran had asthma at that time.

But in determining whether service connection is warranted, the Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, obviously, there are medical nexus opinions for and against the claim - the VA compensation examiner's versus Dr. J. W. B.'s.  However, the statement from Dr. J. W. B., while supportive of the claim, is also limited in terms of its ultimate probative value because there is no explanation of why the Veteran's current respiratory disorder is related to the incidents of shortness of breath he had during his military service that resulted in a different diagnosis of URI.  Instead, the opinion is entirely conclusive; it could be considered probative if it was supported by rationale, which it clearly is not.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This doctor's statement simply does not provide any supporting rationale as reason or justification for concluding the currently diagnosed asthma is related to the Veteran's military service - and, in particular, to the incidents of URI he admittedly experienced during service.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  This physician did not submit any clinical data or any other direct evidence supporting the theory that the Veteran's disability began during or as a result of his military service.

Whereas the VA examiner (Dr. M. M.), in comparison, based his opinion on reasonable medical principle that is supported by the evidentiary record.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  The Board gives greater weight to the report of this evaluating VA physician because of the comprehensive review of the Veteran 's pertinent medical and other history (including the in-service complaints), the additional discussion of the Veteran's particular symptoms (ergo, the explanation that there was no wheezing or rhonchi suggestive of asthma), the consideration of the theory the Veteran had presented, and this examiner's medical expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Moreover, the suppositions are supported by the evidence of record.  


In this regard, as noted, while there is evidence of treatment for URI and complaints of shortness of breath in conjunction with the suspected use of illegal drugs, importantly, the Veteran was never actually treated for asthma, as there are diagnoses recorded during service.  Further, the recorded clinical manifestations, as pointed out by Dr. M. M., were not indicative of asthma.  Indeed, as noted, the Board sees the earliest definitive indication of asthma was in 2004, an extended period of time subsequent to service discharge.

Even if, as the Veteran's therapist has explained, the Veteran was not diligent in his heath care after service until his recent sobriety, this would not negate the fact that the VA examiner has determined he did not have the type of respiratory symptoms (namely, wheezes and rhonchi) during his military service suggestive of asthma.  So any symptoms later experienced after service, including during the primary stages of his addiction, do not infer that the symptoms he had experienced during his service necessarily were of the specific type indicative of asthma versus some other respiratory disorder.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined a VA compensation examination and opinion were inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Here, though, the VA compensation examiner's unfavorable opinion was not so much predicated on the absence of documentation of the purported symptoms and treatment in service, rather, more so on the fact that the Veteran's reported symptoms in service were not of the specific type indicative of asthma.  So this VA examiner's reason for concluding against the claim was based on other factors, not just unacceptance of the claimed injury or symptoms in service.


Also, in September 2005, the Veteran submitted a general treatise article entitled "Diagnosis of Asthma."  Upon review of the submitted treatise, the Board notes that it is not sufficient to demonstrate the requisite medical nexus for a claim for service connection.  A medical article as evidence must demonstrate a connection between the present condition and the service-connected disorder.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The literature suggests there may be varied causes of asthma, variation of symptoms from person to person and making a diagnosis.  This literature does not discuss generic relationships with a degree of certainty that, under the facts of this case, serves to establish a link between the Veteran's claimed disability and his service.  See Sacks v. West, 11 Vet. App. 314 (1998).  As such, it is of limited probative value to the issue at hand.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim.  Instead, the preponderance of the evidence is unfavorable, so the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).



ORDER

The claim for service connection for asthma is denied.


REMAND

The Veteran has not had a VA compensation examination for his low back disability since May 2006, so it has been nearly 5 years.  Furthermore, the VA outpatient records dated in 2007, so since, show that he is undergoing therapy for his back disability.  Current records of his physical therapy would be helpful in evaluating this claim also, especially since he has complained of lower extremity radiculopathy associated with his low back disability.  Although there were no neurological deficits noted in the 2006 VA compensation report, it is unclear from the record whether there are now neurological manifestations associated with the service-connected DDD of the lumbar spine.  So the Veteran needs to be reexamined to reassess the severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any treatment for his low back disability.  If he has, and the records are not already on file, obtain them.  These records should include, but are not limited to, those concerning any recent low back evaluation or treatment, at the local North Florida VAMC.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for VA compensation examinations (orthopedic and neurological) to reassess the severity of his low back disability.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiners review the claims file for the pertinent medical and other history, including a complete copy of this remand.

When reassessing the severity of the low back disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare- up" or when the lumbar spine is subject to prolonged, repetitive motion over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

The examiner should comment, as well, on whether the Veteran's DDD (i.e., intervertebral disc syndrome (IVDS)) involves incapacitating episodes* and, if so, the total duration of them during the past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655.


3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


